             Case 5:16-cv-00333-EJD Document 158-6 Filed 03/06/20 Page 1 of 5




 1   DIVERSITY LAW GROUP, P.C.
     Larry W. Lee, State Bar No. 228175
 2   E-mail: lwlee@diversitylaw.com
     Kristen M. Agnew, State Bar No. 247656
 3   E-mail: kagnew@diversitylaw.com
     Nicholas Rosenthal, State Bar No. 268297
 4   E-mail: nrosenthal@diversitylaw.com
     Max W. Gavron, State Bar No. 291697
 5   E-mail: mgavron@diversitylaw.com
     Kwanporn “Mai” Tulyathan, State Bar No. 316704
 6   E-mail: ktulyathan@diversitylaw.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class
     (Additional Counsel on Next Page)
11
12                                UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14
     SER LAO, as an individual and on behalf   Case No. 5:16-cv-333 EJD
15   of all others similarly situated,
                                               DECLARATION OF KWANPORN “MAI”
16                  Plaintiffs,                TULYATHAN IN SUPPORT OF
                                               PLAINTIFF’S MOTION FOR
17
            vs.                                PRELIMINARY APPROVAL OF CLASS
18                                             ACTION SETTLEMENT
     H & M HENNES & MAURITZ, L.P., a
19   New York limited partnership; and DOES
                                               Date:        April 30, 2020
     1 through 50, inclusive,
20                                             Time:        9:00 a.m.
                                               Courtroom:   4, 5th Floor
21                  Defendants.
                                               Judge:       Hon. Edward J. Davila
22
23
24
25
26
27
28                                              1

         DECLARATION OF KWANPORN “MAI” TULYATHAN IN SUPPORT OF PLAINTIFF’S MOTION
                            FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                            CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-6 Filed 03/06/20 Page 2 of 5




 1   POLARIS LAW GROUP LLP
     William L. Marder, State Bar No. 170131
 2   Email: bill@polarislawgroup.com
     501 San Benito Street, Suite 200
 3   Hollister, CA 95023
     (831) 531-4214
 4   (831) 634-0333 facsimile
 5   HYUN LEGAL, APC
     Dennis S. Hyun, State Bar No. 224240
 6   E-mail: dhyun@hyunlegal.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2

         DECLARATION OF KWANPORN “MAI” TULYATHAN IN SUPPORT OF PLAINTIFF’S MOTION
                            FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                            CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-6 Filed 03/06/20 Page 3 of 5




 1                             DECLARATION OF MAI TULYATHAN
 2          I, Mai Tulyathan, declare as follows:
 3          1.      I am an attorney at law, duly licensed to practice before all Courts in the State of
 4   California, and am with the law firm Diversity Law Group, counsel of record for Named Plaintiff
 5   Ser Lao (“Plaintiff”).
 6          2.      I have personal knowledge of the facts set forth below and if called to testify I
 7   could and would do so competently.
 8          3.      I am one of the primary attorneys on this matter. My qualifications are as
 9   follows: I received my JD from Loyola Law School in 2017. I received the First Honors Award
10   in Legal Research and Writing, First Honors Award in Appellate Advocacy, and First Honors
11   Award in Civil Litigation Practicum I for achieving the highest grade in those classes. During
12   law school, I was a Staff Editor for Loyola Law Review. I was also an extern at the U.S. District
13   Court, Central District of California, for the Honorable Christina A. Snyder, and a certified law
14   clerk at the San Diego County District Attorney’s Office, Collaborative Courts Division, and the
15   Los Angeles County District Attorney’s Office, Consumer Protection and Environmental Crimes
16   Division. In 2016, I participated in Loyola Law School’s Scott Moot Court Competition, where I
17   placed Top 16 and was the awarded the Top Ten Brief Award. In 2017, I participated in the
18   Employment Rights Clinic, an extension of the Division of Labor Standards Enforcement created
19   to investigate retaliation complaints. Upon graduation from law school, I was admitted to the
20   California Bar in December 2017.
21          4.      I am currently an associate at the law firm Diversity Law Group, P.C., an
22   employment law firm that has handled numerous wage and hour class and individual actions, on
23   both plaintiff and defense sides. The firm currently has cases in the Santa Clara Superior Court,
24   Los Angeles Superior Court, the Orange County Superior Court, the San Diego County Superior
25   Court, the Monterey County Superior Court and the United States District Courts for the Central,
26   Northern, and Eastern Districts of California. I am currently handling numerous wage and hour
27   class action and PAGA lawsuits, including Magadia v. Wal-Mart Associates, Inc., et al. (Case
28                                                    3

         DECLARATION OF KWANPORN “MAI” TULYATHAN IN SUPPORT OF PLAINTIFF’S MOTION
                            FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                            CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-6 Filed 03/06/20 Page 4 of 5




 1   Number 5:17-cv-00062-LHK); Garcia v. Wal-Mart Associates, Inc., et al. (Case Number 3:18-
 2   cv-00500-L-MDD); Hernandez v. Wells Fargo Bank, N.A. (Case Number 16CV299319); Lao v.
 3   H & M Hennes & Mauritz, L.P. (Case Number 5:16-cv-333 EJD); Arroyo v. Int’l Paper
 4   Company (Case Number 5:17-cv-06211-BLF); Baker v. California Forensic Medical Group,
 5   Inc., et al., Judicial Council Coordination Proceeding No. 4999 (Lead Case No. 17CV003723);
 6   Markham v. Quik Stop Markets, Inc. (Case Number 19CV341582); Westmoreland v. KinderCare
 7   Education LLC (Case Number CGC-19-573125); Arrington v. Automatic Data Process
 8   Insurance Agency, Inc. (Case Number 30-2019-01099994-CU-OE-CXC); Garcia v. Apex
 9   Systems, LLC, et al. (Case Number RG19014709).
10          5.      In 2018, I argued before the California Court of Appeal, Second Appellate
11   District, in the case of Lee v. California Commerce Club, Inc. (California Court of Appeal Case
12   Number B276171, LASC Case Number BC596924), and Perez v. Standard Drywall, Inc.
13   (California Court of Appeal Case Number A146819, Alameda Sup. Ct. No. RG15761142). In
14   that same year, I also assisted the firm in successfully obtaining class certification and partial
15   summary judgment by the United States District Court, Central District of California in the case
16   of Magadia v. Wal-Mart Associates, Inc. (Case Number 17-CV-00062-LHK). I third chaired the
17   bench trial in that same case in December 2018, and obtained a $102 million judgment for the
18   class against Walmart.
19          6.      I have also been approved as class counsel in numerous other wage/hour class
20   actions. Most recently, I was approved as class counsel in the cases Garcia v. Wal-Mart
21   Associates, Inc., et al. (Case Number 3:18-cv-00500-L-MDD), Richert v. Samaritan, LLC, et al.
22   (Case Number 17CV314186), Song v. THC – Orange County, Inc. (Case No. 8-17-cv-965-JLS
23   (DFM)), and Hernandez v. Wells Fargo Bank National Ass’n, et al (Case No. 16-CV-299319).
24   Moreover, I was granted final approval as class counsel in Valles v. Community Hospital of the
25   Monterey Peninsula (Case No. 17CV003452), Chavez v. Hugo Boss Retail, Inc. (Case No.
26   18CV322644), and Hernandez v. Wells Fargo Bank National Ass’n, et al (Case No. 16-CV-
27   299319).
28                                                     4

         DECLARATION OF KWANPORN “MAI” TULYATHAN IN SUPPORT OF PLAINTIFF’S MOTION
                            FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                            CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-6 Filed 03/06/20 Page 5 of 5




 1          7.       Each side has apprised the other of their respective factual contentions, legal
 2   theories and defenses, resulting in extensive arms’ length negotiations taking place among the
 3   Parties, including one full day of mediation and a settlement conference before the Honorable
 4   Nathanael M. Cousins. Based on their own independent investigation and evaluation, the Parties
 5   and their respective counsel are of the opinion that the Settlement for the consideration and on
 6   the terms set forth in the Class Action Settlement Agreement are fair, reasonable, and adequate
 7   and the settlement is in the best interests of the Settlement Class and Defendant in light of all
 8   known circumstances and the expenses and risks inherent in litigation.
 9          8.       Plaintiff’s counsel conducted extensive investigation and discovery, including
10   formal written discovery; contacting and interviewing then-putative class members; taking and
11   defending numerous depositions, including that of Plaintiff, Defendant’s FRCP 30(b)(6)
12   Corporate Representatives, over 40 class members, and Plaintiff’s expert; subpoenaing and
13   reviewing relevant records from third parties; exchanging class time and payroll data and
14   documents; and conducting expert discovery.
15          9.       Plaintiff also believes in the fairness of the settlement that is based on factoring in
16   the uncertainty and risks to Plaintiff involved in not prevailing on his certified class claims at
17   trial and the possibility of appeals.
18          10.      Plaintiff and Plaintiff’s counsel are adequate representatives in that they have no
19   conflicts with the class and will adequately represent the class.
20           11.     Plaintiff’s counsel does not have any relationship with Legal Aid at Work or with
21   the Ali Forney Center.
22           I declare under penalty of perjury under the laws of the State of California that the
23   foregoing is true and correct.
24           Executed on this 6th day of March, 2020, at Los Angeles, California.
25
                                                      /s/ Mai Tulyathan
                                                   ___________________________
26                                                   Mai Tulyathan
27
28                                                      5

         DECLARATION OF KWANPORN “MAI” TULYATHAN IN SUPPORT OF PLAINTIFF’S MOTION
                            FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                            CASE NO. 5:16-CV-333 EJD
